Case 2:20-cv-00117 Document 3 Filed 02/11/20 Page 1 of 10 PageID #: 177




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

 BRYAN K SWIGER, ADMINISTRATOR                  )       Civil Action No.: 2:20-cv-00117.
 OF THE ESTATE OF LYLE SWIGER;,                 )
                                                )
                Plaintiff,                      )       PLAINTIFF’S EMERGENCY MOTION TO
                                                )       REMAND AND MEMORANDUM OF LAW
        v.                                      )
                                                )
 A.R. Wilfley & Sons, Inc., et al.              )       State Court Action Filed: 4/23/19
                                                        State Court Trial Date: 2/11/20
                                                )
               Defendants.                      )
                                                )
                                                )
                                                )
                                                )
                                                )

              PLAINTIFFS’ MOTION AND MEMORANDUM TO REMAND


COME NOW Plaintiff, Bryan K Swiger, Administrator of the Estate of Lyle Swiger, in the above-

styled action and respectfully move this Court to issue an order pursuant to 28 U.S.C. § 1447(c)

remanding this case to the Circuit Court of Kanawha County, West Virginia, from which it was

improperly removed. Remand is required where, as here, Defendants have failed to comply with

the time limitations imposed by 28 U.S.C. § 1446(b). Namely, West Virginia Defendants remain

in the pending action and Defendant does not have unanimity from all defendants in this matter

for removal. In support, Plaintiffs state the following grounds:

                                     I.    INTRODUCTION

       This is an asbestos-related personal injury action that was filed in state court and belongs

in state court. In this Circuit, where a West Virginia defendant has been named and served in a
West Virginia state court action, removal jurisdiction based on diversity requires that the West

Virginia defendant be dismissed from the case in order to create diversity. J-M Manufacturing

Company, Inc. (“J-MM”) does not dispute the fact that there still remain nondiverse defendants
                                                    1
        PLAINTIFFS’ EMERGENCY MOTION FOR REMAND TO STATE COURT
Case 2:20-cv-00117 Document 3 Filed 02/11/20 Page 2 of 10 PageID #: 178




in the matter. Instead, J-MM removed the case on the literal eve of trial moments before voir dire

based on the false claim that Plaintiff had fully resolved his claims with Hornor Brothers, a West
Virginia Defendant, and that Vimasco, also a West Virginia defendant, was fraudulently joined –

both claims are provably untrue. Tellingly, J-MM fails to provide this Court with support for

either claim.

        Defendant J-MM bears the burden of proving that complete diversity exists, and has not

done so and cannot as a matter of law do so here. After receiving notice of the removal, the state
court judge, Honorable Ronald Wilson, advised the parties that he would hold a jury trial in the

matter within 48 hours of remand. Accordingly, and to avoid severe prejudice to Plaintiff and

further inconvenience to the state court and to the jury, this case must be immediately remanded.



         II.    STATEMENT OF FACTS AND STATE COURT PROCEEDINGS


        Lyle “Eddie” Swiger was a father, grandfather and lifelong resident of Clarksburg, West

Virginia. He was diagnosed with pleural mesothelioma on November 13, 2018 and battled this

disease for eleven months until his passing on September 24, 2019, at the age of sixty-two.

        Trial was set to commence on February 11, 2020. At the time of the filing of this motion,
jurors had filled out questionnaires and were processed in the courthouse awaiting the start of
voir dire.

        As of this time, four defendants remained as active trial defendants—J-MM, Core and

Main, Mueller Co., and Vimasco, a nondiverse defendant. Moreover, while we have resolved
with Hornor Bros., another nondiverse defendant, such defendant currently remains on the

docket and has not been formally dismissed from the action.

        More specifically, nondiverse defendant Vimasco manufactured asbestos-containing

mastics used in conjunction with asbestos insulation until approximately 1980. Vimasco has
admitted in asbestos litigation that it sold asbestos products throughout the State of West

Virginia. See Exhibit A. Mr. Swiger worked at Flat Glass in Clarksburg, WV from 1977 to 1978

                                                 2
         PLAINTIFFS’ EMERGENCY MOTION FOR REMAND TO STATE COURT
Case 2:20-cv-00117 Document 3 Filed 02/11/20 Page 3 of 10 PageID #: 179




and testified to exposure(s) from similar materials relating his work with furnaces. Vismasco

remains active in the case and was present in the courtroom for the start of trial. While J-MM
baselessly argues that Vimasco was fraudulently joined in the action, Plaintiff: (1) filed a

response in opposition to Vimasco’s motion for summary judgment (which has yet to be ruled on

by the state court); and (2) provided a demand to Vimasco to settle the action.

       With a nondiverse defendant present at trial, Defendant J-MM’s motion is clearly an

attempt in bad faith to delay the trial in this matter—specifically, through its motion, J-MM
sought to have the state court send the jury home and continue the trial in this matter at any cost.

Defendant’s act has caused immense prejudice to the Plaintiff.

       Regarding Hornor Bros., the settlement that relieved Hornor Brothers from having to

continue to participate in trial was “done on a hand shake,” with further work to be done in terms
of finalizing the settlement and release terms, and seeking a dismissal from the Court.

       This matter is of emergent nature because the State Court has announced that it is

prepared to hold a jury trial within 48 hours of remand of this motion, Plaintiff have seven
experts scheduled for testimony, fact witnesses scheduled to testify, and voir dire has begun. In

the event this motion is not granted, Plaintiff reserves the right to supplement this Remand

Motion filed under time constraints in an effort to mitigate the delay this frivolous and tactical

Removal has caused.

                               III.    MEMORANDUM OF LAW


       Because this action was initially brought in West Virginia, this Court has a statutory duty

to remand these proceedings to state court pursuant to 28 U.S.C. § 1447(c) if any defendant

properly joined and served in this action is a citizen of West Virginia. Jurisdiction over cases

removed to federal court is statutorily based (see 28 U.S.C. §§ 1441-1452), and such statutes are

strictly construed to limit, not expand, federal jurisdiction. To show that a nondiverse defendant

has been fraudulently joined, “the removing party must establish either: [t]hat there is no

possibility that the plaintiff would be able to establish a cause of action against the in-state

                                                   3
         PLAINTIFFS’ EMERGENCY MOTION FOR REMAND TO STATE COURT
Case 2:20-cv-00117 Document 3 Filed 02/11/20 Page 4 of 10 PageID #: 180



defendant in state court; or [t]hat there has been outright fraud in the plaintiff's pleading of

jurisdictional facts.” Evans, 528 F.Supp.2d 599; Mayes, 198 F.3d at 464.1 “The party alleging

fraudulent joinder bears a heavy burden—it must show that the plaintiff cannot establish a claim

even after resolving all issues of law and fact in the plaintiff's favor.” Evans, 528 F.Supp.2d 599;

Hartley v. CSX Transp., Inc., 187 F.3d 422, 423 (4th Cir.1999).

        As the this Honorable Court has explained, “Very few fraudulent joinder cases involve

actual fraud. Most turn upon the “no possibility of recovery” standard. Courts have applied this

rule in the extreme. If the plaintiff demonstrates a mere “glimmer of hope” that its claim will

succeed, the jurisdictional inquiry must end and the case by remanded.” County Commission of

McDowell county v. McKesson Corporation, et al., 263 F. Supp 3d 639 (S.D. W. Va. 2017). In

fact, the fraudulent joinder standard “is even more favorable to the plaintiff than the standard for

ruling on a motion to dismiss under Fed.R.Civ.P. 12(b)(6).” Evans, 528 F.Supp.2d 599; Mayes,

198 F.3d at 464. Accordingly, “[a] claim need not ultimately succeed to defeat removal; only a

possibility of a right to relief need be asserted.” Evans, 528 F.Supp.2d 599; Marshall, 6 F.3d at

233. The removing party bears the burden of showing that the district court has original

jurisdiction. Evans, 528 F.Supp.2d 599; Mulcahey v. Columbia Organic Chems. Co., 29 F.3d

148, 151 (4th Cir.1994). Federal jurisdiction must be rejected if there is any doubt as to the right

of removal.




1 See also, Marshall v. Manville Sales Corp., 6 F.3d 229, 232–33 (4th Cir. 1993) (In order to establish
that a nondiverse defendant has been fraudulently joined, the removing party must establish either:
“[T]hat there is no possibility that the plaintiff would be able to establish a cause of action against the in-
state defendant in state court; or [T]hat there has been outright fraud in the plaintiff's pleading of
jurisdictional facts. B., Inc. v. Miller Brewing Co., 663 F.2d 545, 549 (5th Cir.1981) (emphasis in
original). The burden on the defendant claiming fraudulent joinder is heavy: the defendant must show that
the plaintiff cannot establish a claim against the nondiverse defendant even *233 after resolving all issues
of fact and law in the plaintiff's favor. Poulos v. Naas Foods, Inc., 959 F.2d 69, 73 (7th Cir.1992). A
claim need not ultimately succeed to defeat removal; only a possibility of a right to relief need be
asserted. 14A Charles A. Wright et al., Federal Practice & Procedure § 3723, at 353–54 (1985)).

                                                       4
          PLAINTIFFS’ EMERGENCY MOTION FOR REMAND TO STATE COURT
Case 2:20-cv-00117 Document 3 Filed 02/11/20 Page 5 of 10 PageID #: 181



       Because removal of civil cases from state to federal court infringes state sovereignty,

courts strictly construe the removal statute and resolve all doubts in favor of remanding the case

to state court. Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100 (1941); Mulcahey v. Columbia

Organic Chems. Co., Inc., 29 F.3d 148, 151 (4th Cir.1994); Abels v. State Farm Fire & Cas. Co.,

770 F.2d 26 (3d Cir.1985). “[F]raudulent joinder claims are subject to a rather black-and-white

analysis in this circuit. Any shades of gray are resolved in favor of remand.” Morrison v.

Standard Ins. Co., No. 2:10–CV–0156. 2010 WL 3703036 *4 (S.D.W.Va. Sept. 16, 2010)

(Copenhaver, J.) (rejecting defendant's fraudulent joinder argument because, inter alia, where

West Virginia has “recognized a number of equitable modifications regarding the statute of

limitations,” the court could not conclude “without a doubt” that plaintiff's claims were barred by

the statute of limitations). Burgess v. Infinity Financial Employment Services, LLC, 2012 WL

399178 (2012).

       A. This case is not removable because nondiverse defendant Vimasco is still active
          in this case.
       Nondiverse defendant Vimasco is currently active in this matter precluding removal.

Plaintiff has actively litigated the case against Defendant Vimasco as evidenced through
Plaintiff’s Complaint, deposition testimony, and summary judgment motion practice. Plaintiff

has a demand for settlement outstanding to this Defendant. In its Removal motion, Defendant

improperly attempts to act as if it were the Judge in analyzing the merits of Plaintiff’s legal

claims against Vimasco. Because removal of civil cases from state to federal court infringes state

sovereignty, federal courts must strictly construe the removal statute and resolve all doubts in

favor of remanding the case to state court. Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100

(1941); Mulcahey v. Columbia Organic Chems. Co., Inc., 29 F.3d 148, 151 (4th Cir.1994); Abels

v. State Farm Fire & Cas. Co., 770 F.2d 26 (3d Cir.1985).
        B. This case is not removable because Hornor Bros., a second nondiverse West
            Virginia defendant, is still on the docket and not yet dismissed.
       J-MM removed this case pursuant to 28 U.S.C. § 1441; however, pursuant to 28 U.S.C. §

1441(b), a state court action “shall be removable only if none of the parties in interest properly
                                                  5
         PLAINTIFFS’ EMERGENCY MOTION FOR REMAND TO STATE COURT
Case 2:20-cv-00117 Document 3 Filed 02/11/20 Page 6 of 10 PageID #: 182




joined and served as defendants is a citizen of the State in which such action is brought.” J-

MM’s removal petition fails to establish that Plaintiffs voluntarily and unequivocally abandoned
their claims against all West Virginia defendants that were properly served in the state court

action. Under governing law, settlement alone does not constitute abandonment of the plaintiffs’

claims absent an additional act such as dismissal. This is the law in the 4th Circuit and well

settled in other Circuits around the country.2


        The law is clear in federal courts, that merely agreeing to settle rather than proceeding

through trial, does not extinguish a defendant from an action where there is no evidence that

resolution through settlement has been completed through an executed, binding, and legally

enforceable written settlement agreement, and there is no formal order dismissing the settling

defendant from the case. This Court has held that "the removability of a case depends on the

character of the nondiverse defendant's dismissal.” (emphasis added) Arthur v. E.I. du Pont, 798

F.Supp 367, 368 (S.D. W. Va. 1992). While the Arthur Court made a distinction between an

“involuntary” and “voluntary” dismissal for the purpose of determining what is and is not

appealable (noting that if a dismissal is involuntary, removal is improper), one takeaway is clear:




         2 In Self v. General Motors Corp., 588 F.2d 655 (9th Cir. 1978), the Ninth Circuit Court of Appeals
followed “the formalistic approach adopted by the Supreme Court” and recognized the well-settled rule that a case
nonremovable when commenced can only become removable, based on diversity, when the diversity is created by a
voluntary act by the plaintiff. 588 F.2d at 659-660. Cases in California and other jurisdictions explain that the
voluntary act necessary to create removal jurisdiction must be an act that “unequivocally effects an abandonment of
any resident defendants” (Schmidt v. Capital Life Ins. Co., 626 F.Supp. 1315, 1318 (N.D. Cal. 1986); “an
unequivocal act inconsistent with pursuing” the nondiverse defendant (Blankenberg v. Commercial Insurance Co. of
Newark, 655 F.Supp. 223, 226 (N.D. Cal. 1987); an act that “definitively indicate[s plaintiff’s] intention to
discontinue the action as to the non-diverse defendant” (Lesher v. Andreozzi, 647 F. Supp. 920 (M.D. Pa. 1986); an
act showing that “plaintiff has clearly abandoned any claim against” the resident defendant (Rodenroth v. Firestone
Tire & Rubber Co., 1987 U.S. Dist. LEXIS 15770 (E.D. Mich. 1987); etc.

                                                         6
          PLAINTIFFS’ EMERGENCY MOTION FOR REMAND TO STATE COURT
Case 2:20-cv-00117 Document 3 Filed 02/11/20 Page 7 of 10 PageID #: 183



a nondiverse defendant must actually be dismissed from the case in order for the case to be

removable under the theory of diversity. Id.3

         Further examples of federal courts applying these principles precluding removal even

with signed settlement agreements include:

                 Ray v. Craig Loftin Trailer Sales, LLC, 2009 WL 2175971, p. *3 (E.D.
                  Oklahoma, 2009). (“complete diversity does not exist in this case because the
                  settlement reached on behalf of the minor cannot be considered final and binding
                  without a court order.”)
                 Dunkin v. A.W. Chesterton Co. 2010 WL 1038200, *3 (N.D. California, 2010)
                  (“Courts within this District have followed Mertan and likewise ruled that a
                  settlement is insufficient to confer removal jurisdiction where the formal
                  dismissal of the non-diverse defendant has not yet been entered.”)
                 Roberts v. AW Chesterton, Co., 2018 WL 782569, *3 (N.D. California 2008)
                  (“The record before the Court does not establish that binding settlement
                  agreements have eliminated all non-diverse Defendants from the state court
                  action. Consequently, complete diversity did not exist at the time of removal.”)
                 Velazquez v. Pajar, 2014 WL 852523, *4 (USDC, D. Nevada 2014) (“Like the
                  Court in Guerrero, this Court finds that because the settlement agreement was not
                  effective against the claims of the Minor Plaintiffs at the time the Notice of
                  Removal (ECF No. 1) was filed, Defendants Pajar–Morales and Pajar were still
                  parties to the case whose presence destroyed complete diversity.”)

         In the pending matter, although other defendants reached settlements or agreements to

settle with plaintiffs, these are in various stages of completion, and most—including the verbal
agreement to a settlement reached between Plaintiffs and Hornor Bros. on Thursday, February 6,

2020—are not irrevocable, binding, nor enforceable under the aforementioned law, and were not
         3 Guerrero v. General Motors Corp. (N.D. Cal. 2005) 392 F.Supp.2d 1133, General Motors Corporation
removed a wrongful death case to federal court, alleging that complete diversity existed because plaintiff had
reached “settlements” with non-diverse defendants, The Pep Boys Manny Moe & Jack of California, Redwood City
Dodge, and Gene Johnson. 392 F.Supp.2d at 1135. The Court found that because the non-diverse defendants had
not been formally dismissed from the action, and because four of the plaintiffs were minors whose claims could not
be settled without court approval, the settlement was not legally enforceable and was neither final nor binding on the
parties. Id. at 1135. In Mertan v. E.R. Squibb & Sons, Inc. (C.D. Cal. 1980) 581 F. Supp. 751, 752-753, where the
plaintiff “orally in open court settled” with a defendant “whose California State citizenship is uncontested and
indeed incontestable,” complete diversity did not exist because that defendant had not been dismissed when the case
was removed. 581 F. Supp. 751, 753. The U.S. District Court for the Central District of California found that
despite the state court’s instruction to counsel to prepare and file a proposed written dismissal, the settling party
remained in the action because no dismissal had been filed nor ordered at the time the removing defendant filed its
Notice of Removal. Id. The U.S. District Court stated that “in accordance with such State law and court rules, the
written Dismissal is the only effective order the State Court can make or that is legally enforceable.” Id. (citing to
Cal. Civ. Proc. Code § 581d and Rule 232(h) of the California Rules of Court, emphasis added). Thus, where the
state court had neither signed nor filed any such written dismissal, there was “a clear absence of complete diversity”
depriving the federal court of jurisdiction over the action. Id.

                                                          7
          PLAINTIFFS’ EMERGENCY MOTION FOR REMAND TO STATE COURT
Case 2:20-cv-00117 Document 3 Filed 02/11/20 Page 8 of 10 PageID #: 184




binding at the time J-MM removed this case. Because Hornor Bros. remains in an action that

was brought in West Virginia state court, this Court lacks jurisdiction pursuant to 28 U.S.C. §
1441, and the case must be remanded.
       C. J-MM’s removal is procedurally improper as it did not satisfy the rule of
           unanimity.
        Pursuant to 28 U.S.C. § 1447(c) if the removal is not proper, this Court has a statutory

duty to remand these proceedings to state court. All defendants who may properly join in the
removal notice must join and if any of them refuses, the action cannot be removed. When fewer

than all defendants have joined the notice of removal, the burden is on the removing defendants

to explain the absence of the other defendants. Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F. 3d

1261, 1266 (9th Cir. 1999).

        In the pending matter, defendants other than J-MM remain in the case. These defendants

remain in the case because they have not yet settled, or completed the terms of settlement, and
their presence in the case is undeniable based on the undisputed evidence. Defendant has not

alleged that Hornor Bros. or Vimasco have consented to removal. Because J-MM failed to obtain

the consent of all the defendants that remain in the case at the time of removal, the removal was

procedurally defective, warranting remand.
                                       IV.     CONCLUSION

        By its failure to conclusively demonstrate that all West Virginia defendants have been
dismissed or otherwise extinguished from this action, and its complete lack of evidence relating
to its baseless claim of fraudulent joinder, Petitioner fails to establish the requisite jurisdiction

for removal to federal court. Furthermore, J-MM fails to show receipt of written notice that this

case became removable within the past thirty days and fails to show that all remaining

defendants consent to or join in the removal.

        Despite a clear lack of federal subject matter jurisdiction, J-MM removed this case on the

eve of trial in a blatant attempt to delay the commencement of a jury trial where the Court and
Plaintiff are ready and prepared to proceed, voir dire was about to commence, witnesses are

scheduled to travel for testimony. J-MM engages in this misconduct to game the system and

delay just resolution of the Swigers’ personal injury case.
                                                   8
         PLAINTIFFS’ EMERGENCY MOTION FOR REMAND TO STATE COURT
Case 2:20-cv-00117 Document 3 Filed 02/11/20 Page 9 of 10 PageID #: 185




       This Court lacks subject matter jurisdiction, the action was improperly removed, and the

case immediately should be remanded to the West Virginia state court to proceed to trial
forthwith.
Dated: February 11, 2020


                                            RESPECTFULLY SUBMITTED,

                                       BY: /s/ John D. Hurst, Esquire
                                           John D. Hurst, Esq. (WVSB # 10861)
                                           MOTLEY RICE LLC
                                           50 Clay Street, Suite 1
                                           Morgantown, WV 26501
                                           (304) 413-0456




                                               9
        PLAINTIFFS’ EMERGENCY MOTION FOR REMAND TO STATE COURT
Case 2:20-cv-00117 Document 3 Filed 02/11/20 Page 10 of 10 PageID #: 186




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

 BRYAN K SWIGER, ADMINISTRATOR                   )     Civil Action No.: 2:20-cv-00117.
 OF THE ESTATE OF LYLE SWIGER;,                  )
                                                 )
                 Plaintiff,                      )     CERTIFICATE OF SERVICE
                                                 )
         v.                                      )
                                                 )     State Court Action Filed: 4/23/19
                                                       State Court Trial Date: 2/11/20
 A.R. Wilfley & Sons, Inc., et al.               )
                                                 )
               Defendants.                       )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )

                               CERTIFICATE OF SERVICE

       I, John Hurst, counsel for Plaintiff, hereby certify that service of the foregoing

PLAINTIFF’S EMERGENCY MOTION TO REMAND AND MEMORANDUM OF LAW has

been electronically filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all parties of record on this 11th day of February, 2020.

                                         RESPECTFULLY SUBMITTED,

                                         BY: /s/ John D. Hurst, Esquire
                                             John D. Hurst, Esq. (WVSB # 10861)
                                             MOTLEY RICE LLC
                                             50 Clay Street, Suite 1
                                             Morgantown, WV 26501
                                             (304) 413-0456




                                                  10
         PLAINTIFFS’ EMERGENCY MOTION FOR REMAND TO STATE COURT
